Citation Nr: 1130299	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	Katherine A. Soles, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to December 1957.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO.


REMAND

In December 2010, the Board remanded the claim on appeal so that the Veteran could be provided with a VA medical examination to ascertain the etiology of any prostate disorder found.  A VA genitourinary examination was subsequently conducted in February 2011, and the medical examiner concluded that the Veteran's currently diagnosed prostate disorder pre-existed military service and was not permanently aggravated by military service.  The basis for this finding was that there was "no clear picture of anything [the Veteran] did in the service that made this condition worse."

Following this examination, the Veteran submitted statements in March 2011 and June 2011.  These statements reported a specific incident in May 1957, during the Veteran's period of active military service, where he experienced severe symptoms that were "the wors[t] episode I ever had," and which required hospital care.  These statements provide evidence of an unusually severe episode of prostate symptomatology during the Veteran's period of active military service.  There is no evidence of record that the examiner who conducted the February 2011 VA genitourinary examination was aware of this incident.  The Board is not capable of determining whether the incident described by the Veteran represents the natural progress of the disease, or an increase in the underlying severity.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (holding that the Board must point to medical basis other than its own unsubstantiated opinion to support its decision), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (1998).  Accordingly, a further remand is required so that the examiner who conducted the February 2011 VA genitourinary examination can consider the Veteran's recent lay statements.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is remanded for the following actions:

1. The RO must return the Veteran's claims file, along with a copy of this Remand, to the medical examiner who conducted the February 2011 VA genitourinary examination.  The examiner must be requested to review the Veteran's March 2011 and June 2011 statements, as well as any additional evidence associated with the claims file since February 2011.  The examiner must then provide an addendum to the February 2011 VA genitourinary examination report which specifically states whether the incident described by the Veteran in his March 2011 and June 2011 statements represents the natural progress of his prostate disorder, or an increase in the underlying severity of the prostate disorder.  All opinions provided must include an explanation of the basis for the opinion.  If any opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2. If the examiner who conducted the February 2011 VA genitourinary examination is no longer available or is unable to provide the above requested addendum for any reason, the RO must schedule the Veteran for a new genitourinary examination to determine the etiology of his currently diagnosed prostate disorder.  All tests or studies necessary to make this determination must be ordered.  Thereafter, based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any prostate disorder found is related to the Veteran's period of active military service.  If the prostate disorder is found to have pre-existed military service, the examiner must state whether it was permanently aggravated beyond its natural progression by military service.  If any currently diagnosed prostate disorder is found not to have pre-existed military service, the examiner must state whether the currently diagnosed prostate disorder is directly related to the Veteran's military service.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the 

event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5. This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).  Expedited handling is required.)

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

